DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/22/2022.
Claims 1-20 are pending.
Claims 1, 8, and 15-20 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the claims recite the limitation “so that a behavior of each load depends on fluctuations of other loads within the power system,” or a variation thereof.  It is not clear how loads “behave” or what constitutes a load’s “behavior.” The instant specification does not use the term “behavior,” other than one instance of “human behavior,” which does not relate to load “behavior” that depends on “fluctuations” of other loads. Furthermore, it is not clear what “fluctuations” refer to with respect to loads. “Fluctuations” in what sense? A physical fluctuation, an electrical current, frequency, power, current, fluctuation? Etc. 
For the purpose of examination, the limitation in question will be interpreted as explained in the response to arguments further below. 

Response to Arguments

Applicant’s arguments filed 08/22/2022 have been fully considered but they are not persuasive. Applicant's amendment necessitated the new citations to the amended limitations and interpretation of the cited prior art, but a short response to Applicants arguments will be provided here to supplement the newly cited limitations that follow.
Applicant’s arguments are primarily focused on that the applied prior art does not teach “so that a behavior of each load depends on fluctuations of other loads within the power system”. 
The Examiner respectfully disagrees.
Specifically, as noted in relation to 112(b) rejection above, the meets and bounds of the above limitation are unclear. Regardless, it is believed that Soulieres does meet the limitation in the sense that Soulieres addresses at least flickering phenomena caused by controlling voltage supplied to multiple loads at a same zero crossing by adjusting individual responses of other loads (P8, p10, Soulieres). In other words, the behavior of adjust the individual responses of certain loads depends on flickering (i.e fluctuations) of other loads that are controlled at a same zero crossing when imbalance distirtions exist. The adjustments are made through a strategy employing a table (see p107, Souleres). Thus, Soulieres is believed to read on the limitation in question as the limitation can best be determined. 

Applicant’s amendment overcame the objection to the drawings made in the previous Office action.
Applicant’s amendment and arguments overcame the 35 USC § 101 made in the previous Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2019/0190266 to Soulieres et al., (hereinafter Soulieres). 

Regarding claim 1, Soulieres discloses a method for load-based primary regulation in a power system (Regulating power stability of a power system via load control, see P10), comprising: 
receiving information pertaining to each load of a plurality of loads in a power distribution system (Characteristics of appliances are obtained, see P120);  generating, using the information, a plurality of combinations of operating states for the plurality of loads that provides a pseudo-linear response for all the plurality of loads (Characteristics of appliances used to obtain regulation via load that provides a linear relationship response of load, see P107, Fig.8 and 9, P111, P120, 157, 128);  generating a look up table (LUT) that comprises the plurality of combinations of operating states (Look up table used to contain states, see P107, 157); and transmitting the LUT to each load of the plurality of loads for use by the plurality of loads in primary regulation (Look up tables provided, see P107, P134), so that a behavior of each load depends on fluctuations of other loads within the power system (The behavior of adjust individual responses of certain loads depends on flickering (i.e fluctuations) of other loads that are controlled at a same zero crossing that cause the flickering. The adjustments are made through a strategy employing a table see P8, P10, Soulieres).

Claim 8 is rejected on the same grounds as claim 1.
Claim 15 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soulieres, in view of US Patent Publication No.2018/0159327 to Fidigatti et al., (hereinafter Fidigatti).

Regarding claim 2, Souliers discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers does not explicitly teach wherein a combination of loads is determined based on a target step size for a pseudo-linear response.
However, Fidigatti from the same or similar field of power distribution control, teaches wherein a combination of loads is determined based on a target step size for a pseudo-linear response (Loads are selectively determined to be shed on a step size forming a pseudo-linear response, see Fig. 4, p73, 102-106).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power regulation as described by Souliers and incorporating a step response, as taught by Fidigatti.  
One of ordinary skill in the art would have been motivated to do this modification in order to shed a number of discrete loads to meet a target value (see P106, Fig. 4, Fidigatti). 


Claim 9 is rejected on the same grounds as claim 2.
Claim 16 is rejected on the same grounds as claim 2.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soulieres, in view of US Patent Publication No. 2012/0029720 to Cherian et al., (hereinafter Cherian).

Regarding claim 3, Souliers teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers does not explicitly teach wherein a plurality of combinations of operating states is computed using a knapsack algorithm.
However, Cherian from the same or similar field of power distribution, teaches wherein a plurality of combinations of operating states is computed using a knapsack algorithm (combinatorial problem solved bi knapsack algorithm, see P117, Cherian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power regulation as described by Souliers and incorporating use of knapsack algorithm, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known technique to consider various possible solutions (see P117, Cherian). 


Claim 10 is rejected on the same grounds as claim 3.
Claim 17 is rejected on the same grounds as claim 3.


Claims 4-7, 11-14 and 18-20 are are rejected under 35 U.S.C. 102(a)(1) as anticipated by Souliers or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2004/0024502 to Squires et al., (hereinafter Squires).

Regarding claim 4, Souliers teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers implies wherein a LUT is a hysteretic LUT (pA lookup table with delay times is interpreted as a hysteretic lut, since there is a lag, see P157, fig. 16), but Souliers does not use the term hysteretic/hysteresis.
However, Squires from the same or similar field of load shedding and flicker reduction, explicitly mentions hysteresis (Hysteresis implemented, see P149, Squires).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power regulation as described by Souliers and incorporating hysteresis, as taught by Squires.  
One of ordinary skill in the art would have been motivated to do this modification in order to better implement load control that reduces flickering in a system (see P149, Squires). 


Regarding claim 5, the combination of Souliers and Squires teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers further teaches wherein the LUT comprises, for each combination of loads, increment and decrement thresholds (A table includes increase and reduction adjustment values, see P107, Souliers).

Regarding claim 6, the combination of Souliers and Squires teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers further teaches wherein the decrement thresholds are computed using a hysteresis coefficient (Reduction determined using a coefficient for delay, see P150, Souliers).

Regarding claim 7, the combination of Souliers and Squires teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers further teaches wherein the hysteresis coefficient is at least 2 and no greater than 3 (An integer that is 2, see P150, Souliers).


Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 7.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stocker et al., US Patent Publication No. 2019/0393722 teaches a determination of switching behavior of some controllable devices to ensure that a grid fluctuations can be reliably compensated. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117